DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered. Claims 1-8 and 10-20 are currently pending in the application. An action follows below:
Response to Arguments
The rejection of claim 11 under 35 U.S.C. 112(a) in the previous Office action dated 06/14/2021 has been withdrawn in light of the amendment to this claim.
In response to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by the Shim et al. reference in the previous Office action, Applicant discusses Fig. 7B and the paragraph [0222] of Shim and asserts on page 10 of the amendment: “ However, Applicant finds no disclosure that Shim's "touch panel" does not overlap the light emitting modules corresponding to the semispherical displays 7401/741/742. To the contrary, Shim explicitly discloses in paragraph 0222 that a touch panel is provided inside the plurality of semispherical displays (741 and 742).” Examiner respectfully disagrees because Shim explicitly discloses the electronic device of each of Figs. 7A-7D according to various embodiments (see ¶ [0197], ¶ [0212], ¶ [0218]) and the embodiment discussed in paragraph [0204] disclosing a touch panel 760, as the claimed input detection sensor, with which an external touch is detected, wherein the touch panel 760 overlaps the display panel 710, the second display on the rear of the apparatus (not illustrated,) and the plurality of curved displays 730, but does not overlap four light emitting modules [740/741, 742] including the first light emitting module [[the upper-right corner display 740/741]]. Furthermore, Figs. 18A-18C explicitly shows touch graphical objects, such as thumbnail images, icons, etc., on the curved displays and a touch image on the display panel and the plurality of [[side]] curved displays, but does not overlap four [[corner]] semispherical displays, corresponding to the claimed light emitting modules, including the first light emitting 
In response to the rejection of claim 4 under 35 U.S.C. 103, Applicant argues that Osborne, specifically paragraph [0022], does not disclose the display screen 12 providing light- simulated bar codes, and especially no disclosure of the display screen 12 including a "light emitting module" or such light emitting module including an organic material, contrary to the assertions in the instant Office action. Examiner respectfully disagrees. Osborne’s paragraph [0022]  discloses: 
[0022] Various types of light sources, including those in use in pixel based 
display devices, may be used for light-simulated bar codes.  Liquid crystal 
displays ("LCD") which utilize a backlight for screen brightness may, for 
example, be very effective for producing light-simulated bar codes because the 
entire backlight may be modulated to provide the desired light/dark sequence.  
Even displays which have no backlight, for example but not limited to OLED, 
LED, electroluminescent, and plasma displays, may be used for light-simulated 
bar codes.  Other light sources mounted in the digital device may also suitable 
for producing light-simulated bar codes, including, for example, a discrete LED 
of the type sometimes used for notification and to indicate charging status, 
and a discrete LED associated with a camera which may be built into the digital 
device.  A disadvantage of including one or more discrete LED's in a digital 
device is the increased cost of manufacture, especially the additional assembly 
steps needed for mounting the LED's in the digital device.” (Emphasis added.)
	
The above paragraph [0022] explicitly discloses that that the display, such as LCD, OLED, electroluminescent and etc., may be used. Furthermore, a person of ordinary skill in the art would recognize “OLED” display standing for “Organic Light Emitting Diode/Display” display, which inherently comprising organic material. Although the Osborne reference in combining with the Shim reference can be used to reject the current claim 4, the new Pantel reference discussed below is used to replace the Osborne reference because the Pantel reference is more appropriate for other claims, especially the currently amended claim 13 and its dependent claims.
In response to the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Shim in view of Osborne, Applicant amends claim 13 and provides argument, on pages 14-15 of the amendment, which has been considered but is moot because the new ground of rejection does 

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US 2017/0205923 A1; hereinafter Shim.)
As per claim 1, Shim discloses a display apparatus (see at least Figs. 2D, 7A, 7D, disclosing a display apparatus of an electronic device) comprising: 
a display module which displays an image (see at least Fig. 7A, 7D; ¶ [0202], disclosing a display module comprising at least elements [710-740] and displaying an image; also see Fig. 12 if necessary;) and 
a window member through which the image is transmitted to outside the display apparatus (see at least Figs. 2D, 7C, 18; ¶ [0093], ¶ [0099], disclosing a first/top housing 25a as the claimed window member through which the image is transmitted to outside the display apparatus) including: 
 	a first transmission portion including a first side, a second side extending from the first side, a first corner at which the first side and the second side meet, a third side extending from the second side and parallel to the first side, and a fourth side extending from the third side and parallel to the second side (see at least Figs. 2D, 7A-7D, disclosing a first transmission portion [[a portion of the window member corresponding to the display 710]] including a first side close to the display 733, a second side close to the display 732 and extending from the first side, a first corner at which the first side and the second side meet, a third side close to the display 734 and extending from the second side and parallel to the first side, and a fourth side close to the display 731 and extending from the third side and parallel to the second side;) 
 	a second transmission portion extending curved along a thickness direction of the display apparatus from the first side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a second transmission portion [[a portion of the window member corresponding to the display 733]] extending curved along a thickness direction of the display apparatus from the first side of the first transmission portion;) 
see at least Figs. 2D, 7A-7D, disclosing a third transmission portion [[a portion of the window member corresponding to the display 732]] extending curved along the thickness direction of the display apparatus from the second side of the first transmission portion;) and 
 	a first corner transmission portion extending curved along the thickness direction of the display apparatus from the first corner of the first transmission portion, the first corner transmission portion between the second transmission portion and the third transmission portion (see at least Figs. 2D, 7A-7D, disclosing a first corner transmission portion [[a corner portion of the window member corresponding to the upper-right corner display 741]] extending curved along the thickness direction of the display apparatus from the first corner of the first transmission portion, the first corner transmission portion between the second transmission portion and the third transmission portion,)
wherein the display module (see at least Figs. 7A, 7D) includes:
 	a display panel which generates the image, the display panel disposed corresponding to each of the first transmission portion, the second transmission portion and the third transmission portion of the window member (see at least Figs. 2B, 7A, 7D, disclosing a display panel 210/710 generating the image and disposed corresponding to each of the first transmission portion, the second transmission portion and the third transmission portion of the window member;)
 	a first light emitting module corresponding to the first corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a first light emitting module [[the upper-right corner display 741]] corresponding to the first corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types;) and
 	an input detection sensor with which an external touch is detected, wherein the input detection sensor overlaps the display panel and does not overlap the first light emitting module (see at least ¶ [0197], disclosing Fig. 7A showing an electronic device according to various embodiments; further Fig. 7A and ¶ [0204], disclosing a touch panel 760, as the claimed input detection sensor, with which an external touch is detected, wherein the touch panel 760 overlaps the display panel 710, the second display on the rear of the apparatus (not illustrated,) and the plurality of curved displays 730, but does not overlap four light emitting modules [740/741, 742] including the first light emitting module [[the upper-right corner display 740/741]]; accordingly, Shim disclosing, in accordance with at least one embodiment, a touch panel [[as the claimed input detection sensor]] with which an external touch is detected, wherein the touch panel [[as the claimed input detection sensor]] overlaps the display panel and does not overlap the first light emitting module; furthermore, see Figs. 18A-18C, disclosing touch graphical objects, such as thumbnail images, icons, etc., on the curved displays and a touch image on the display panel and the plurality of [[side]] curved displays, but does not overlap four [[corner]] semispherical displays, corresponding to the claimed light emitting modules, including the first light emitting module [[the upper-right corner display]], in accordance with a particular application/ embodiment.)

As per claim 2, Shim discloses the window member further including:
 	a fourth transmission portion extending curved along the thickness direction of the display apparatus from the third side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a fourth transmission portion [[a portion of the window member corresponding to the display 734]] extending curved along the thickness direction of the display apparatus from the third side of the first transmission portion;) 
 	a fifth transmission portion extending curved along the thickness direction of the display apparatus from the fourth side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a fifth transmission portion [[a portion of the window member corresponding to the display 731]] extending curved along the thickness direction of the display apparatus from the fourth side of the first transmission portion;) 
 	a second corner transmission portion extending curved along the thickness direction of the display apparatus from a second corner of the first transmission portion at which the second side and the third side meet, the second corner transmission portion between the third transmission portion and the fourth transmission portion (see at least Figs. 2D, 7A-7D, disclosing a second corner transmission portion [[a portion of the window member corresponding to the lower-right corner display 742]] extending curved along the thickness direction of the display apparatus from a second corner of the first transmission portion at which the second side and the third side meet, the second corner transmission portion between the third transmission portion and the fourth transmission portion;) 
 	a third corner transmission portion extending curved along the thickness direction of the display apparatus from a third corner of the first transmission portion at which the third side and the fourth side meet, the third corner transmission portion between the fourth transmission portion and the fifth transmission portion (see at least Figs. 2D, 7A-7D, disclosing a third corner transmission portion [[a portion of the window member corresponding to the lower-left corner display 742]] extending curved along the thickness direction of the display apparatus from a third corner of the first transmission portion at which the third side and the fourth side meet, the third corner transmission portion between the fourth transmission portion and the fifth transmission portion;) and 
 	a fourth corner transmission portion extending curved along the thickness direction of the display apparatus from a fourth corner of the first transmission portion at which the fourth side and the first side meet, the fourth corner transmission portion between the second transmission portion and the fifth transmission portion (see at least Figs. 2D, 7A-7D, disclosing a fourth corner transmission portion [[a portion of the window member corresponding to the upper-left corner display 741]] extending curved along the thickness direction of the display apparatus from a fourth corner of the first transmission portion at which the fourth side and the first side meet, the fourth corner transmission portion between the second transmission portion and the fifth transmission portion.)

As per claim 3, Shim discloses the display module further including:
 	the display panel disposed further corresponding to each of the fourth transmission portion and the fifth transmission portion of the window member (see the discussion in the rejection of claims 1-2; or at least Figs. 2D, 7A-7D;)
 a second light emitting module corresponding to the second corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a second light emitting module [[the lower-right corner display 742]] corresponding to the second corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types;)
see at least Figs. 7A, 7D, 12, disclosing a third light emitting module [[the lower-left corner display 742]] corresponding to the third corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types;) and 
 	a fourth light emitting module corresponding to the fourth corner transmission portion of the window member (see at least Figs. 7A, 7D, 12, disclosing a fourth light emitting module [[the upper-left corner display 741]] corresponding to the fourth corner transmission portion of the window member; see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display being LED, OLED or other types.)
 
As per claim 6, Shim discloses a support member on which the display panel is supported, the support member facing the window member with both the display panel and the first light emitting module therebetween (see at least Figs. 2D, 7D, disclosing a support member [[a bottom housing 25b]] on which the display panel is supported, the support member facing the window member [25a] with both the display panel and the first light emitting module therebetween; alternatively Figs. 2F, 7D, disclosing a support member [205-207] on which the display panel is supported, the support member facing the window member [25a] with both the display panel and the first light emitting module therebetween,.)
As per claim 7, Shim discloses wherein at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the support member (see at least Figs. 2D, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the support member to render the first light emitting module 741 not moving; alternatively Figs. 2F, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the support member to render the first light emitting module 741 not moving.)
As per claim 8, Shim discloses wherein at the first corner transmission portion of the window member, the first light emitting module is fixed to the window member (see at least Figs. 2D, 7C, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the window member to render the first light emitting module 741 not moving; alternatively Figs. 2D, 2F, 7D, disclosing, at the first corner transmission portion of the window member, the first light emitting module 741 is fixed to the window member to render the first light emitting module 741 not moving.)
As per claim 12, Shim discloses wherein within the display module, the first light emitting module corresponding to the first corner transmission portion of the window member emits a light having a first color and an area of the display panel is disposed adjacent to the first light emitting module and emits a light having a color substantially the same as the first color (see ¶ [0083], ¶ [0156], ¶ [0202], disclosing the display panel being an OLED display and the first light emitting module being an LED display; see at least ¶ [0101], ¶ [0157], disclosing the display being a color display; see at least Fig. 13, disclosing the first [[upper-left]] light emitting module corresponding to the first corner transmission portion of the window member [[see the rejection of claim 1; or at least Fig. 7C]] emits a light having a first color and an area of the display panel is disposed adjacent to the first light emitting module and emits a light having a color substantially the same as the first color.)

Claims 4 and 13-20 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Pantel (US 2018/0307270 A1.)
As per claim 4, Shim discloses the display panel including a first light emitting device including an organic material (see at least Figs. 2A, 7A; any of ¶ [0101], ¶ [0156], disclosing the display panel 210/710 including an OLED device, as the claimed first light emitting device, including an organic material) and the first light emitting module including a second light emitting device (see at least Fig. 7A; ¶ [0083], disclosing the display panel/module including the first light emitting module being OLED, LED, MEMS, or etc., i.e., the first light emitting module [740/741] including a second light emitting device including a LED device, an OLED device, MEMS, and etc..) Accordingly, Shim discloses all limitations of this claim except that Shim is silent to “the second light emitting device being different from the first light emitting device,” as claimed.
However, in the same field of endeavor, Pantel discloses a related display apparatus (see at least Fig. 16; ¶ [0101], disclosing a display apparatus of a related electronic device being small, such as a smartphone 100,) the display apparatus comprising a display module (see at least Fig. 16) including: a display panel (see at least Fig. 16; ¶¶ [0101]-[0102], disclosing an OLED-based display panel 1601 including a front display and curved edge displays;) and a first see at least Fig. 16; ¶¶ [0084], [0101], disclosing a first light emitting module comprising at least an LED indicator; also see at least Fig. 3; ¶ [0078], disclosing the LED indicators located all four corners of the smartphone,) wherein the display panel includes a first light emitting device including an organic material (see the above discussion; or see at least Fig. 16; ¶¶ [0101]-[0102], disclosing an OLED-based display panel 1601 including a first light emitting device including an electroluminescent organic semiconductor as the claimed organic material; also see ¶ [0003]:7, disclosing OLED being organic light-emitting diode,) and the first light emitting module includes a second light emitting device different from the first light emitting device (see the above discussion; or see at least Fig. 16; ¶¶ [0084], [0101], disclosing the first light emitting module comprising at least an LED indicator, as the claimed a second light emitting device, different from the first light emitting device as the discrete LED and the OLED being different form each other.) Pantel further teaches that the benefit of using the LED module is to provide notification to indicate a status of the electronic device, such as “on,” “off,” and “charging of accumulator”, in accordance with the particular application of the electronic device (see at least ¶ [0084].)     

Shim, as discussed above, discloses the display panel including the first light emitting/ OLED device including the organic material, the first light emitting module disposed at the corner of the display panel and including the second light emitting device, the display panel/module including the first light emitting module being OLED, LED, MEMS, or etc., but is silent to the second light emitting device, e.g., being LED device, being different from the first light emitting/ OLED device, as claimed. Pantel, as discussed above, remedies for the aforementioned of Shim by teaching the display panel including the first light emitting/ OLED device including the organic material, the first light emitting (LED) module disposed at the corner of the display panel and including the second light emitting (LED) device different from the first light emitting/ OLED device, to provide notification to indicate a status of the electronic device, such as “on,” “off,” and “charging of accumulator”, in accordance with the particular application of the electronic device. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to use the first light emitting (LED) module disposed at the corner of the display panel of the Shim display apparatus, in view of the teaching in the Pantel reference, to improve the above modified 
	
As per claim 13, Shim discloses a display apparatus (see at least Figs. 2D, 7A, 7D, disclosing a display apparatus of an electronic device) comprising: 
a first display area including a first side, a second side extending from the first side, a first corner at which the first side and the second side meet, a third side extending from the second side and parallel to the first side, and a fourth side extending from the third side and parallel to the second side (see at least Figs. 7A-7D, disclosing a first display area corresponding to the display [710] and including a first side close to the display 733, a second side close to the display 732 and extending from the first side, a first corner at which the first side and the second side meet, a third side close to the display 734 and extending from the second side and parallel to the first side, and a fourth side close to the display 731 and extending from the third side and parallel to the second side;) 
a second display area extending curved along a thickness direction of the display apparatus from the first side of the first display area (see at least Figs. 7A-7D, disclosing a second display area corresponding to the display [733] and extending curved along a thickness direction of the display apparatus from the first side of the first display area;)
a third display area extending curved along the thickness direction of the display apparatus from the second side of the first display area (see at least Figs. 7A-7D, disclosing a third display area corresponding to the display [732] and extending curved along the thickness direction of the display apparatus from the second side of the first display area;)
a first sub-display area extending curved along the thickness direction of the display apparatus from the first corner of the first display area, the first sub-display area between the second display area and the third display area (see at least Figs. 7A-7D, disclosing a first sub-display area corresponding to the upper right corner display [741] and extending curved along the thickness direction of the display apparatus from the first corner of the first display area, the first sub-display area between the second display area and the third display area;)
see at least Figs. 7D, 7E, 18C, disclosing a bezel area being a non-display area located adjacently below at least one of the displays [731-734, 741, 742] in the plan view;) and 
a first boundary defined between the first sub-display area and the second display area and between the first sub-display area and the third display area, the first boundary having a constant color (see at least Figs. 2A, 7A, 7D, disclosing a first boundary defined between the first sub-display area and the second display area and between the first sub-display area and the third display area, the first boundary having a constant color,)
wherein the display panel includes a first light emitting device including an organic light emitting diode (OLED) material and providing light to the first to third display areas (see at least Figs. 2A, 7A; any of ¶ [0101], ¶ [0156], disclosing the display panel 210/710 including an OLED device, as the claimed first light emitting device, including an organic material and providing light to the first to third display areas) and the first light emitting module including a second light emitting device including a LED device, an OLED device, MEMS, and etc.., and providing light to the first sub-display area (see at least Figs. 7A-7D; ¶ [0083], disclosing the first upper corner light emitting module [740/741] corresponding to the first sub-display area, including a second light emitting device including a LED device, an OLED device, MEMS, and etc., and providing light to the first sub-display area.)
Accordingly, Shim discloses all limitations of this claim except that Shim is silent to (i) the first boundary having a color same as or similar to the color of the bezel area; and (ii) the second light emitting device is selected to be different from the first light emitting device so as to render the limitation, “a component which provides light to the first to third display areas is different from that which provides light to the first sub-display area,” as claimed.

However, in the same field of endeavor, Pantel discloses a related display apparatus (see at least Fig. 16; ¶ [0101], disclosing a display apparatus of a related electronic device being small, such as a smartphone 100,) the display apparatus comprising:
a first display area including a first side, a second side extending from the first side, a first corner at which the first side and the second side meet, a third side extending from the second side and parallel to the first side, and a fourth side extending from the third side and parallel to the second side (see at least Fig. 16, disclosing a first display area corresponding to the front display and including a first/top side, a second/right side extending from the first side, a first corner at which the first side and the second side meet, a third/bottom side extending from the second side and parallel to the first side, and a fourth/left side extending from the third side and parallel to the second side;) 
a second display area extending curved along a thickness direction of the display apparatus from the first side of the first display area (see at least Fig. 16, disclosing a second display area corresponding to the top curved edge display 1603 and extending curved along a thickness direction of the display apparatus from the first/top side of the first display area;) 
a third display area extending curved along the thickness direction of the display apparatus from the second side of the first display area (see at least Fig. 16, disclosing a third display area corresponding to the right curved edge display 1602 and extending curved along a thickness direction of the display apparatus from the second/right side of the first display area;);
a first sub-display area extending along the thickness direction of the display apparatus from the first corner of the first display area and being between the second display area and the third display area (see at least Figs. 3, 9, 16; ¶ [0084], ¶ [0101], disclosing a first light emitting module comprising a light guide 901 and at least an LED indicator and providing light to the corner area; also see at least Fig. 3; ¶ [0078], disclosing the LED indicators located all four corners of the smartphone; thereby rendering a first sub-display area extending along the thickness direction of the display apparatus from the first [[upper right]] corner of the first display area and being between the second display area and the third display area;)
 a bezel area adjacent to the second display area, the third display area, and the first sub- display area (see at least Figs. 3, 9, 16, disclosing a bezel area being a non-display area which includes a border 107 and is adjacent to the second display area, the third display area, and the first sub-display area;) and 
a first boundary defined between the first sub-display area and the second display area and between the first sub-display area and the third display area, the first boundary having a constant color that is the same as or similar to the color of the bezel area (see the above discussion regarding to the first sub-display area at the first [[upper right]] corner of the first display area; further at least Figs. 9, 16 [[Fig. 16 with the locations of camera 102 and the LED module  interchanged as shown in Fig. 9]], disclosing a part of the cutout 601, construed as a first boundary, defined between the first sub-display area and the second display area and between the first sub-display area and the third display area, the first boundary having a constant color that is the same as or similar to the color of the bezel area,) 
wherein the display panel includes a first light emitting device including an organic material and providing light to the first to third display areas (see the above discussion; or see at least Fig. 16; ¶¶ [0101]-[0102], disclosing an OLED-based display panel 1601 including a first light emitting device including an electroluminescent organic semiconductor as the claimed organic material; also see ¶ [0003]:7, disclosing OLED being organic light-emitting diode,) and the first light emitting module includes a second light emitting device different from the first light emitting device and providing to the first sub-display area (see the above discussion; or see at least Fig. 16; ¶¶ [0084], [0101], disclosing the first light emitting module comprising at least an LED indicator, as the claimed a second light emitting device, different from the first light emitting device as the discrete LED and the OLED being different form each other,) thereby rendering a component which provides light to the first to third display areas to be different from that which provides light to the first sub-display area.
Pantel further teaches that the benefit of using the LED module is to provide notification to indicate a status of the electronic device, such as “on,” “off,” and “charging of accumulator”, in accordance with the particular application of the electronic device (see at least ¶ [0084].)     

Shim, as discussed above, discloses the first boundary, but is silent to (i) the first boundary having a color same as or similar to the color of the bezel area. Shim, as discussed above, further discloses the display panel being the organic light emitting diode (OLED) display panel providing light to the first to third display areas and the second light emitting device being LED, OLED, or MEMS providing light to the first sub-display area, but is silent to (ii) the second light emitting device is selected to be different from the first (OLED) light emitting device so as to render the limitation, “a component which provides light to the first to third display areas is different from that which provides light to the first sub-display area,” as claimed. Pantel, as discussed above, remedies for the deficiencies of the Shim reference and further teaches that the benefit of using the LED module is to provide notification to indicate a status of the electronic device, such as “on,” “off,” and “charging of accumulator”, in accordance with the particular application of the electronic device. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending 

As per claim 14, the above modified Shim obviously renders the display apparatus further comprising: 
a fourth display area extending curved along the thickness direction of the display apparatus from the third side of the first display area (see Shim at least Figs. 7A-7D, disclosing a fourth display area corresponding to the lower curved display 734 and extending curved along the thickness direction of the display apparatus from the third side of the first display area;) 
a fifth display area extending curved along the thickness direction of the display apparatus from the fourth side of the first display area (see Shim at least Figs. 7A-7D, disclosing a fifth display area corresponding to the left curved display 731 and extending curved along the thickness direction of the display apparatus from the fourth side of the first display area;)
a second sub-display area extending curved along the thickness direction of the display apparatus from a second corner of the first display area at which the second side and the third side meet, the second sub-display area between the third display area and the fourth display area (see Shim at least Figs. 7A-7D, disclosing a second sub-display area corresponding to the lower right corner display 742 and extending curved along the thickness direction of the display apparatus from a second corner of the first display area at which the second side and the third side meet, the second sub-display area between the third display area and the fourth display area;)
a third sub-display area extending curved along the thickness direction of the display apparatus from a third corner of the first display area at which the third side and the fourth side meet, the third sub-display area between the fourth display area and the fifth display area (see Shim at least Figs. 7A-7D, disclosing a third sub-display area corresponding to the lower left  corner display 742 and extending curved along the thickness direction of the display apparatus from a third corner of the first display area at which the third side and the fourth side meet, the third sub-display area between the fourth display area and the fifth display area;) and 
a fourth sub-display area extending curved along the thickness direction of the display apparatus from a fourth corner of the first display area at which the fourth side and the first side meet, the fourth sub-display area between the second display area and the fifth display area (see Shim at least Figs. 7A-7D, disclosing a fourth sub-display area corresponding to the upper left corner display 741 and extending curved along the thickness direction of the display apparatus from a fourth corner of the first display area at which the fourth side and the first side meet, the fourth sub-display area between the second display area and the fifth display area.)

As per claim 15, the above modified Shim obviously renders the display apparatus further comprising: 
a second boundary defined between the second sub-display area and the third display area and between the second sub-display area and the fourth display area, the second boundary having a constant color (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7D;) 
a third boundary defined between the third sub-display area and the fourth display area and between the third sub-display area and the fifth display area, the third boundary having a constant color (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7D;) and 
a fourth boundary between the fourth sub-display area and the second display area and between the fourth sub-display area and the fifth display area, the fourth boundary having a constant color (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7D.) 

As per claim 16, the above modified Shim obviously renders the display apparatus further comprising: a display module including: a display panel corresponding to the first display area, the second display area and the third display area; and a light emitting module adjacent to the display panel and corresponding to the first sub- display area (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7D.)
see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7D.)
	As per claims 18-20, see the rejections of claims 6-8.
Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Pantel, and further in view of Peng et al. (US 2019/0371244 A1; hereinafter Peng.)
As per claim 5, see the discussion in the rejection of claim 4. The above modified Shim further discloses the display apparatus used in a small electronic device, such as a smart phone (see Shim at least Fig. 2B, 12; ¶ [0087],) the first light emitting device being an organic material and the first light emitting module (741) displaying a portion of image and including the second light emitting device being an LED device (see the discussion in the rejection of claim 4.) Accordingly, the above modified Shim discloses all limitations of this claim except that the above modified Shim obviously renders the second light emitting device being an LED device, instead of a micro-LED as claimed.
However, in the same field of endeavor, Peng discloses a display apparatus of a related electronic device being small, such as a smart phone (see at least ¶ [0026],) the display apparatus comprising a light emitting module displaying an image and including the light emitting device being a micro-LED to improve a variety of display specifications including increasing the granularity of brightness control without significantly increasing the area having the micro-LED disposed thereon (see at least ¶¶ [0025]-[0026].)
	Moreover, the instant application, at least ¶ [0109], teaches that the second light emitting device may be an LED or a micro-LED, i.e., a mere design choice of the second light emitting device. And, both the above modified Shim and Peng references, as discussed above, disclose the display apparatus used in the small smart phone. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to replace the LED of the above modified Shim with the micro-LED as a mere desire choice, in the above modified display apparatus of the Shim reference, in view of the teaching in the Peng reference, to improve the above modified display apparatus of the Shim reference for the predictable result of improving a variety of display specifications including increasing the granularity of brightness control without significantly increasing the area having the micro-LED 

As per claim 10, the above modified Shim in accordance with claim 5 obviously renders the display panel being the OLED display panel and the first light emitting module being the first micro-LED module (see the discussion in the rejection of claim 5.) Moreover, the above modified Shim renders the display module further including: an inherent first data driver circuit which provides a first data signal to the display panel in order to display an image on the display panel [210/710] (see Shim at least Figs. 7A-7D and 12; ¶¶ [0201]-[0202];) an inherent second data driver circuit which provides a second data signal to the first light emitting module [[the upper-right corner display 741]] in order to display a portion of display content on the first light emitting module (see Shim at least Figs. 7A-7D, 12; ¶ [0202].) Accordingly, the above modified Shim in accordance with claim 5 obviously renders all limitations of this claim except for “a control circuit which controls the first data driver circuit and the second data driver circuit.”
However, Peng, noting at least see at least Fig. 2; ¶ [0026]:15, discloses that, in the case of the OLED display panel, a [[first]] data driver circuit provides a [[first]] data signal to an OLED display panel and a [[first]] control logic controlling the [[first]] data driver circuit; or in the case of the micro-LED display panel/module, a [[second]] data driver circuit provides a [[second]] data signal to the micro-LED display panel/module and a [[second]] control logic controlling the [[second]] data driver circuit (see at least Fig. 2; ¶ [0027]; ¶ [0032].)
 	The above modified Shim, as discussed above, obviously renders the display apparatus comprising both the OLED display panel and the first micro-LED display module, the first data driver circuit providing a first data signal to an OLED display panel, and the second data driver circuit providing a second data signal to the micro-LED display panel/module, but is silent to “a control circuit which controls the first data driver circuit and the second data driver circuit.” Peng, as discussed above, discloses that, in the case of the OLED display panel, the first data driver circuit provides a data signal to an OLED display panel and a first control logic controlling the first data driver circuit; or in the case of the micro-LED display panel/module, a second data driver circuit provides a second data signal to the micro-LED display panel/module and a second control logic controlling the second data driver circuit. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention 
	
As per claim 11, the above modified Shim, in accordance with claim 10, discloses the control circuit determining a color of light emitted from each of the display panel and the first light emitting module and controlling the first data driving circuit to output the first data signal and the second data driving circuit to output the second data signal based on the determined colors to be dependent (see Peng at least Figs. 1-2; ¶ [0027], disclosing the control circuit controlling and providing the [[display]] data signals to the data driver; further see Shim at least Fig. 12; ¶ [0202], disclosing the control circuit controls the first data driving circuit to output the first data signal and the second data driving circuit to output the second data signal, so as to render the display content image continuously displayed on the display panel and the first light emitting module, i.e., the determined color of light emitted from the display panel and the determined color of light emitted from the first light emitting being dependent on each other.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626